Lairy, C. J.
This was an action brought by appellant against appellee to recover on a certificate of insurance. The case was submitted to the trial court on an agreed statement of facts and there was a finding and judgment in favor of appellee. The case of Stubbs v. Bankers Life Assn. (1914), ante 579, 101 N. E. 638, in all essential respects, is identical with the case at bar, and decides all questions here involved adversely to appellant. On the authority of that case and the ease of Marion Trust Co. v. Bankers Life Assn. (1914), ante 701, 103 N. E. 508, the juc]g-msnt is affirmed.